




 
Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AMENDED AND RESTATED
 
MANAGEMENT AGREEMENT
 
BETWEEN
 
STAR PUBLISHING COMPANY
 
AND
 
CITIZEN PUBLISHING COMPANY
 
 
November 30, 2009
 





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
Page
ARTICLE 1 THE PARTNERSHIP
2
 
 
1.1    
Formation
2
 
 
1.2
Initial Capital Contribution of Star
2
 
 
1.3
Initial Capital Contribution of Citizen
4
 
 
1.4
Valuation of Initial Capital Contributions
5
 
 
1.5
Dissolution of TNI
6
 
 
1.6
Assumption of Liabilities
6
 
ARTICLE 2 ACTIVITIES OF THE PARTNERSHIP
6
 
 
2.1
Publication and Operations
6
 
 
2.2
Capital Assets
7
 
 
2.3
Editorial Independence
8
 
 
2.4
News and Editorial Services and Expenses
8
 
 
2.5
Employees
10
 
 
2.6
Budgets
10
 
 
2.7
Legal Representation
10
 
ARTICLE 3 DURATION; TERMINATION
10
 
 
3.1
Term; Renewals
10
 
 
3.2
Termination
10
 
ARTICLE 4 MISCELLANEOUS
11
 
 
4.1
Notices
11
 
 
4.2
Assignment
11
 
 
4.3
Entire Understanding
11
 
 
4.4
Headings
12
 
 
4.5
Governing Law; Modification
12
 
 
4.6
Severability
12
 
 
4.7
Further Assurances
12
 
 
4.8
Force Majeure
12
 
 
4.9
Specific Performance
12
 
 
4.10
No Third Party Beneficiaries
12
 
 
4.11
Nature of Relationship
12
 
 
4.12
Counterparts
12
 
 
 
 
 
 
Exhibit A:
Amended and Restated Partnership Agreement
 
Exhibit B:
License Agreement (Star)
 
Exhibit C:
License Agreement (Citizen)
 

 
 
 


 





--------------------------------------------------------------------------------






AMENDED AND RESTATED
MANAGEMENT AGREEMENT
 
THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT dated as of November 30, 2009
between STAR PUBLISHING COMPANY, an Arizona corporation ("Star"), and CITIZEN
PUBLISHING COMPANY, an Arizona corporation ("Citizen").
 
WHEREAS, Star publishes The Arizona Daily Star, a seven day per week morning
newspaper, including Sunday, in Tucson, Arizona;
 
WHEREAS, Star also publishes a weekly newspaper in Tucson, AZ entitled La
Estrella de Tucson ("La Estrella"), formerly a section of The Arizona Daily
Star;
 
WHEREAS, on January 15, 2009, Star and Citizen entered into a letter agreement
(the "Letter Agreement") in which they agreed to consider a sale of the
newspaper assets or shut down of the Tucson Citizen newspaper and the subsequent
continuation of each party's 50% partnership interest in the Partnership (as
defined below), and also agreed to negotiate in good faith an amendment to the
Amended and Restated Operating Agreement (as defined below) to reflect the terms
of the Letter Agreement;
 
WHEREAS, on May 16, 2009 Citizen ceased print publication of the Tucson Citizen,
a weekday afternoon and Saturday newspaper, in Tucson, Arizona, and made certain
other significant changes to its operations and operating plans for the future;
 
WHEREAS, Star and Citizen, or their respective predecessors, have entered into
one or more operating agreements dated March 28, 1940, as amended by agreements
dated June 15, 1953 and October 14, 1970 (collectively, the "Operating
Agreement"), as amended and restated as of December 22, 1988 (the "Amended and
Restated Operating Agreement"), which Amended and Restated Operating Agreement
became effective as of 12:01 A.M., Tucson, Arizona time, on December 26, 1988
(the "Effective Date");
 
WHEREAS, the operation of The Arizona Daily Star and the operation of the
website or other assets of the Tucson Citizen are no longer subject to the
requirements of the Newspaper Preservation Act, 15 U.S.C. Section 1801 et
seq. (the "NPA"); and
 
WHEREAS, the purpose and intent of this Agreement is to modify the terms of the
Amended and Restated Operating Agreement to reflect the changes described above
and to provide for the continued operation and governance of a general
partnership whose partnership interests are owned 50% by each of Star and
Citizen.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereby agree that the Amended and Restated Operating Agreement shall be
amended and restated in its entirety as follows:
 





--------------------------------------------------------------------------------






ARTICLE 1
THE PARTNERSHIP
 
1.1       Formation.
 
(a) Star and Citizen on December 22, 1988 formed under the laws of the State of
Arizona a general partnership named "TNI Partners" (such partnership is referred
to herein as the "Partnership"), by executing and delivering to each other a
certain partnership agreement dated December 22, 1988, which was amended and
restated as of 12:01 A.M., Tucson, Arizona, time, on November 30, 2009 (the
"Partnership Agreement"), in the form set forth as Exhibit A hereto, and by
making such filings and taking such other actions as are appropriate under
applicable Arizona law.
 
(b) Each of Star and Citizen has a 50% partnership interest in the Partnership
and, as of the Effective Date, made the respective initial capital contributions
described in Sections 1.2 and 1.3 hereof.
 
(c) Star and Citizen will cause the Partnership, on the date hereof, to become a
party to this Agreement and to agree to perform all of the obligations herein to
be performed by it by signing this Agreement and delivering executed copies
hereof to Star and Citizen.
 
1.2       Initial Capital Contribution of Star.
 
(a) Effective as of the Effective Date, Star contributed, assigned, transferred
and conveyed to the Partnership all of its right, title and interest (which Star
represented and warranted to Citizen were free and clear of any and all pledges,
mortgages, security interests, liens or other encumbrances except for those that
did not materially affect use, value or marketability), in and to the following
property and assets (collectively, the "Star Contributed Assets"):
 
(1) Star's interest in all trade accounts receivable and contracts in existence
on the Effective Date that arose from or in connection with any activity or
operation that had been carried on by Tucson Newspapers, Inc., an Arizona
corporation previously organized by Star and Citizen ("TNI"), as agent for Star
and Citizen, including without limitation trade accounts receivable and
contracts arising out of or relating to the sale or distribution of The Arizona
Daily Star or the Tucson Citizen, the sale of advertising in either such
newspaper, or the printing or distribution of any other material;
 
(2) Star's interest in any and all non-capital assets in existence on the
Effective Date that were jointly owned by Star and Citizen and that were used or
held for use in connection with, or that arose from, any activity or operation
that had been carried on by TNI as agent for Star and Citizen; and
 
(3) All shares of common stock of TNI owned by Star, which Star represented and
warranted to Citizen constituted 50% of TNI's outstanding capital stock.
 

- 
2
 -


--------------------------------------------------------------------------------




(b) The following assets shall not constitute any part of the Star Contributed
Assets but shall remain the separate property of Star:
 
(1) (i) The whole or any part of the name, title, and masthead of The Arizona
Daily Star and La Estrella, together with all names, titles, slogans and domain
names/websites used exclusively in connection with The Arizona Daily Star and La
Estrella and all intangible rights and privileges of whatever kind belonging to
or incidental thereto, including any and all copyrights and trademarks relating
thereto, and any and all copyrights, and the right to renew the same, on issues
of The Arizona Daily Star and La Estrella published before, on or after the
Effective Date, and the right to reprint all or any part thereof (collectively
the "Star Names"), (ii) all lists relating to subscriptions, website user
registrations, bulk sales, circulation, dealers and sub-dealers of The Arizona
Daily Star and La Estrella, together with all records and other lists relating
to or concerning the following: routes, daily draws by editions, distribution,
delivery, sales, subscriptions and returns of The Arizona Daily Star an La
Estrella in any territory, all lists of dealers and agencies served by all
distribution methods in the city of Tucson, its metropolitan areas and in all
cities and towns served by The Arizona Daily Star and La Estrella, including a
list of dealer and agency deposits, if any, and (iii) lists of all advertisers
and advertising contracts relating to The Arizona Daily Star and La Estrella and
related advertiser information, including dates of contracts, names and
addresses of advertisers, space contracted for, frequency of insertions, rates
per line, expiration dates and any special conditions, records requirements or
publication orders with advertisers with the dates thereof, as well as lists of
any special agreements or commitments with advertisers and all insertion orders
(the assets described in clauses (ii) and (iii) of this subsection being
referred to collectively as the "Star Intangibles"); provided however, that Star
has granted to the Partnership a royalty-free license covering the Star Names
and the Star Intangibles, in the form attached hereto as Exhibit B, which was
executed by Star and delivered to the Partnership on the Effective Date and is
hereby reaffirmed by the parties;
 
(2) The library or "morgue" of The Arizona Daily Star and La Estrella, including
all files of clippings, photographs (negatives and positives), videos and
related publication material, together with all bound files and file copies of
The Arizona Daily Star and La Estrella and microfilms thereof; provided that,
during the term of the applicable License Agreement, the Partnership agrees to
maintain and store (but not to destroy any portion of) such library or morgue on
a local basis to permit licensing of such library or morgue by Star to third
parties, all of which licensing revenue shall be revenue of the Partnership
during the term of such License Agreement;
 
(3) Any properties, assets and contract and other rights of Star used or held
for use solely in connection with the operation of the news department of The
Arizona Daily Star;
 

- 
3
 -


--------------------------------------------------------------------------------




(4) Star's interest in all capital assets in existence on the Effective Date
that were jointly owned by Star and Citizen and that were used or held for use
in connection with any activity or operation that had been carried on by TNI as
agent for Star and Citizen; and
 
(5) Any asset or property right of any kind or description that is not
specifically listed in Section 1.2(a) hereof.
 
1.3       Initial Capital Contribution of Citizen.
 
(a) Effective as of the Effective Date, Citizen contributed, assigned,
transferred and conveyed to the Partnership all of its right, title and interest
(which Citizen represented and warranted to Star were free and clear of any and
all pledges, mortgages, security interests, liens or other encumbrances except
for those that did not materially affect use, value or marketability), in and to
the following property and assets (collectively, the "Citizen Contributed
Assets"):
 
(1) Citizen's interest in all trade accounts receivable and contracts in
existence on the Effective Date that arose from or in connection with any
activity or operation that had been carried on by TNI as agent for Star and
Citizen, including without limitation trade accounts receivable and contracts
arising out of or relating to the sale or distribution of The Arizona Daily Star
or the Tucson Citizen, the sale of advertising in either such newspaper, or the
printing or distribution of any other material;
 
(2) Citizen's interest in any and all non-capital assets in existence on the
Effective Date that were jointly owned by Star and Citizen and that were used or
held for use in connection with, or that arose from, any activity or operation
that had been carried on by TNI as agent for Star and Citizen; and
 
(3) All shares of common stock of TNI owned by Citizen, which Citizen
represented and warranted to Star constituted 50% of TNI's outstanding capital
stock.
 
(b) The following assets shall not constitute any part of the Citizen
Contributed Assets but shall remain the separate property of Citizen:
 
(1) (i) The whole or any part of the name, title, and masthead of Tucson
Citizen, together with all names, titles, slogans and domain names/websites used
exclusively in connection with Tucson Citizen and all intangible rights and
privileges of whatever kind belonging to or incidental thereto, including any
and all copyrights and trademarks relating thereto, and any and all copyrights,
and the right to renew the same, on issues of Tucson Citizen published before,
on or after the Effective Date, and the right to reprint all or any part thereof
(collectively the "Citizen Names"), (ii) all lists relating to subscriptions,
website user registrations, bulk sales, circulation, dealers and sub-dealers of
Tucson Citizen, together with all records and other lists relating to or
concerning the following: routes, daily draws by editions, distribution,
delivery, sales, subscriptions and returns of Tucson Citizen 

- 
4
 -


--------------------------------------------------------------------------------




in any territory, all lists of dealers and agencies served by all distribution
methods in the City of Tucson, its metropolitan area and in all cities and towns
served by Tucson Citizen, including a list of dealer and agency deposits, if
any, and (iii) lists of all advertisers and advertising contracts relating to
Tucson Citizen and related advertiser information, including dates of contracts,
name and addresses of advertisers, space contracted for, frequency of
insertions, rates per line, expiration dates and any special conditions, records
requirements or publication orders with advertisers with the dates thereof, as
well as lists of any special agreements or commitments with advertisers and all
insertion orders (the assets described in clauses (ii) and (iii) of this
subsection being referred to collectively as the "Citizen Intangibles");
provided, however, that Citizen granted to the Partnership a royalty-free
license covering the Citizen Names and Citizen Intangibles, in the form attached
hereto as Exhibit C, which was executed by Citizen and delivered to the
Partnership on the Effective Date and is hereby reaffirmed by the parties;
 
(2) The library or "morgue of Tucson Citizen, including all files of clippings,
photographs (negatives and positives), videos and related publication material,
together with all bound files and file copies of Tucson Citizen and microfilms
thereof; provided that, during the term of the applicable License Agreement, the
Partnership agrees to maintain and store (but not to destroy any portion of)
such library or morgue on a local basis to permit licensing of such library or
morgue by Tucson Citizen to third parties, all of which licensing revenue shall
be revenue of the Partnership during the term of such License Agreement;
 
(3) Any properties, assets and contract and other rights of Citizen used or held
for use solely in connection with the operation of the news department of Tucson
Citizen;
 
(4) Citizen's interest in all capital assets in existence on the Effective Date
that were jointly owned by Star and Citizen and that were used or held for use
in connection with any activity or operation that had been carried on by TNI as
agent for Star and Citizen; and
 
(5) Any asset or property right of any kind or description that is not
specifically listed in Section 1.3(a) hereof.
 
1.4       Valuation of Initial Capital Contributions. For all purposes of this
Agreement and the Partnership Agreement, the value of the respective initial
capital contributions of Star and Citizen shall be equal in amount and shall
each be equal to the sum of (i) 50% of the book value of the aggregate trade
accounts receivable referred to in Sections 1.2(a)(1) and 1.3(a)(1) hereof, (ii)
50% of the book value of the aggregate non-capital assets referred to in
Sections 1.2(a)(2) and 1.3(a)(2) hereof, and (iii) 50% of the total
stockholders' equity of TNI as of the close of business on December 25, 1988.
 

- 
5
 -


--------------------------------------------------------------------------------




1.5       Dissolution of TNI. Effective on the Effective Date: (i) the status of
TNI as agent of Star and Citizen under the Operating Agreement terminated,
except for the discharge of any liabilities of TNI not assumed by the
Partnership and any other winding up of TNI's affairs; and (ii) the Partnership
caused TNI to distribute to the Partnership all or substantially all of TNI's
assets and property rights of every kind and description. As soon as practicable
after the Effective Date, the Partnership caused TNI to be dissolved under the
applicable provisions of Arizona law.
 
1.6       Assumption of Liabilities. Effective as of the Effective Date, the
Partnership assumed and agreed to pay, perform and discharge (i) any and all
obligations and liabilities arising under the contracts assigned to it pursuant
to Section 1.2(a)(1) or Section 1.3(a)(1) hereof, and (ii) all or substantially
all of the contracts, obligations and liabilities of TNI, contingent or
otherwise, that were in existence as of the Effective Date.
 
ARTICLE 2
ACTIVITIES OF THE PARTNERSHIP
 
The parties agree that from and after the date hereof:
 
2.1       Publication and Operations.
 
(a) Subject to the provisions of Section 2.3 hereof, the Partnership shall
print, produce, distribute, sell and market (both circulation and advertising)
the following products, and any additional products as determined by the
Partnership's Board of Directors:
 
(1) "Citizen Products": the Tucson Citizen website, http://tucsoncitizen.com,
and the Tucson Citizen editorial insert, which are owned by Citizen and licensed
to the Partnership;
 
(2)    "Star Products": The Arizona Daily Star newspaper, The Arizona Daily Star
websites (http://www.azstarnet.com and its derivative websites) and La Estrella
de Tucson newspaper and its website ( which are owned by Star and licensed to
the Partnership;
 
(3)    "TNI Products": all other publications, products and websites which are
currently, or in the future, distributed by the Partnership, including, but not
limited to, the Partnership website, http://www.tucson.com, the Buyer's Edge,
CareerBuilder Weekly, Cars.com Unlimited, Oro Valley/Marana Magazine, Saddlebag
Notes, Tucson Bridal Magazine and TV Y Mas, which are either owned by or
licensed to the Partnership (the Citizen Products, Star Products and TNI
Products, collectively, the "Products").
 
Subject to the provisions of Sections 2.1(b) and 2.3 hereof, the Partnership
shall continue operating the Products and shall control, supervise, manage and
perform all operations involved in printing, producing, distributing, selling
and marketing the Products; shall determine the edition times of such Products;
shall purchase newsprint, materials and supplies as appropriate; shall solicit
and sell advertising space in such Products; shall collect for its own account
all accounts receivable, whether such accounts receivable come into existence
prior to, on or after the Effective Date; shall establish circulation and
advertising rates for such Products; and shall make all determinations and
decisions and do any and all acts and things necessarily connected with the
foregoing activities;
 

- 
6
 -


--------------------------------------------------------------------------------




(b) Notwithstanding any provision of this Agreement or the Partnership Agreement
to the contrary, (i) any or all of such activities involving the Tucson Citizen
may be discontinued at any time after June 1, 2010 by the Partnership's Board of
Directors, and (ii) any discontinuance of any or all of such activities
involving the Tucson Citizen shall not cause or require any termination of the
Partnership or any modification or amendment of any provision of this Agreement
or the Partnership Agreement.
 
(c) Subject to the provisions of Section 2.1(b), the Partnership shall promote
and market each Product in a manner designed to enhance or improve the
advertising in and circulation of each Product and allow each Product to achieve
its full market potential; 
 
(d) The Partnership shall provide all accounting services necessary in
connection with the business and affairs of the Partnership and the Products;
 
(e) The Partnership shall receive and collect all of the receipts and income
relating to the Products, and from such income pay all operating expenses
incident to the Partnership's operations and the publication, production and
distribution of the Products in the manner and to the extent provided in this
Agreement; and
 
(f) Subject to Section 2.3 hereof, the Partnership may engage in other
activities that would be appropriate for an entity that owns or operates one or
more newspapers, magazines, tabloids, websites or other publications of the same
type as the Products, including distributing or making available all or a
portion of the information or advertising in the Products by printed, electronic
or other various means of distribution or production; commercial printing,
including commercial printing of other publications; and any other activities
necessary for or compatible with its principal business. Subject to the terms of
this Agreement and the applicable License Agreement, Star and Citizen shall
retain exclusive intellectual property rights to all news and information
content (including photographs and videos) generated for publication in their
respective Star Products or Citizen Products.
 
2.2       Capital Assets.
 
(a) The parties presently intend that the Partnership will own no capital
assets, and that in producing the Products and carrying on the business
functions of the Partnership under this Agreement, the Partnership shall
continue to utilize plant, property and equipment owned or leased jointly by
Star and Citizen.
 
(b) Each of Star and Citizen agree that they shall make available to the
Partnership such plant, property and equipment as is appropriate for the
Partnership's operations, including all capital assets that are currently used
or held for use by TNI, Star or Citizen (whether or not jointly owned by Star
and Citizen) and including such capital assets as the Partnership's Board of
Directors may in the future determine (pursuant to the budgeting process
described in Section 2.5(a) hereof) are necessary or appropriate for the
Partnership's operations. In the case of such future capital assets, Star and
Citizen will jointly (on an equal basis) acquire and fund the acquisition of
such assets, and make the same available to the Partnership, Star or Citizen, as
the case may be.
 

- 
7
 -


--------------------------------------------------------------------------------




(c) All operating costs, including costs of repair, maintenance, light, heat,
air conditioning, janitorial services and the like, associated with all capital
assets referred to in this Section 2.2 shall be an operating expense of the
Partnership or, if paid by Star and/or Citizen in the first instance, will be
reimbursed by the Partnership.
 
2.3       Editorial Independence. Unless otherwise agreed by the Partnership's
Board of Directors, the editorial and reportorial staffs of the Star Products
and the Citizen Products shall be independent and shall not be merged, combined
or amalgamated, and their editorial policies shall be independently determined.
Star and Citizen shall retain complete and exclusive control of the news
operations, contracts, conduct and contents, and the selection of the editors
and news department employees, for their respective operations. Neither Star,
Citizen nor the Partnership shall seek to influence or to impair the independent
news, editorial and reportorial voice and content of any other party's Products.
Each of Star and Citizen shall independently develop standards for determining
the acceptability of advertising copy for publication in its newspaper or
website, and the Partnership shall apply these standards in determining the
acceptability of advertising copy for publication in such Products. The news
department for the Star Products and all employees engaged in said department
shall be employed by and under the exclusive direction and control of Star. The
news department for Citizen Products and all employees engaged in said
department shall be employed by and under the exclusive direction and control of
Citizen.
 
2.4       News and Editorial Services and Expenses.
 
(a) Subject to the reimbursement provisions of Section 2.4(c) hereof, all
Editorial Expense (as defined in Section 2.4(b) hereof) relating to the Star
Products shall be borne by Star, and all Editorial Expense relating to the
Citizen Products shall be borne by Citizen.
 
(b) The term "Editorial Expense" as used in this Agreement shall mean all costs
and expenses associated with the news department of The Arizona Daily Star and
La Estrella relating to the Star Products or of the Tucson Citizen relating to
the Citizen Products. Notwithstanding the foregoing, Editorial Expense shall not
include, and the reimbursement provisions of Section 2.4(c) hereof shall not be
applicable to, the following:
 
(1) the capital cost of office space, equipment, and other capital assets that
are owned by Star and/or Citizen or that are jointly leased by Star and Citizen,
and that in either case are related to their respective news departments, such
assets to be provided by, and the cost of which shall be borne equally by, Star
and Citizen, it being the intention of the parties that (i) the cost of such
capital assets that have been acquired before the Effective Date shall be borne
by Star or Citizen, as the case may be, as the separate owner thereof, (ii) the
ownership and cost of such capital assets that are jointly acquired on or after
the Effective Date shall be shared equally by Star and Citizen, and (iii) the
rental cost of any capital assets that either Star or Citizen may elect
separately to lease for its news department (and any operating costs associated
therewith) shall, subject to Section 6.1(a)(ix) of the Partnership Agreement, be
deemed an Editorial Expense and shall be subject to the reimbursement provisions
of Section 2.4(c) hereof;
 

- 
8
 -


--------------------------------------------------------------------------------




(2) any compensation or benefits and travel expenses (but only to the extent
such travel expenses do not relate to the Partnership's business, the Star
Products or the Citizen Products) paid to the publisher (or equivalent local
senior executive) of The Arizona Daily Star or the Tucson Citizen, and any
parent-level persons (including controllers, accountants, treasurers or persons
performing similar functions who are not full-time employees of Star or
Citizen), all such costs to be borne separately by Star or Citizen, as the case
may be;
 
(3) the cost of defending, settling, paying or discharging any liability or
claim on account of anything published in the news or editorial columns of the
Star Products or the Citizen Products, or on account of the advertising
acceptability standards of such respective Products, where such liability or
claim does not result from an error in printing or the negligence of an employee
of the Partnership, it being the intention of the parties that (i) Star or
Citizen, as the case may be, shall bear the full cost of such liabilities or
claims, (ii) the Partnership shall bear, as an operating expense, the full cost
of liabilities or claims resulting out of the TNI Products or from an error in
printing or the negligence of an employee of the Partnership, and (iii)
notwithstanding the foregoing, costs incurred by Star or Citizen for insurance
policies insuring against such liabilities, as well as costs incurred for any
pre-publication review of material prepared for publication in the Star Products
or the Citizen Products, shall in each case be deemed an Editorial Expense and
shall be subject to the reimbursement provisions of Section 2.4(c) hereof;
 
(4) any depreciation on any capital assets owned by Star and/or Citizen;
 
(5) any charitable contributions made by Star or Citizen, unless such
contributions are made within the budget set by the Partnership's Board of
Directors;
 
(6) any costs or fees incurred for any audit or review of the separate financial
statements of Star or Citizen; or
 
(7) any costs or expenses incurred for any special cultural or promotional
events unless such costs or expenses are made within the budget set by the
Partnership's Board of Directors.
 
(c) On a monthly basis during each fiscal year, the Partnership shall, as part
of its operating expenses, reimburse Star or Citizen for its respective actual
Editorial Expense, as documented. In the event that the actual total Editorial
Expense of Star or Citizen for a full fiscal year shall exceed its aggregate
reimbursable Editorial Expense budget applicable to such fiscal year, then the
amount of such excess shall be paid by the Partnership unless the Board of
Directors decides to bill Star or Citizen for all or any portion of any such
excess.
 

- 
9
 -


--------------------------------------------------------------------------------




2.5       Employees. Employees of The Arizona Daily Star and La Estrella
newsroom shall remain employees of the Star or its designated affiliate.
Employees of the Citizen newsroom shall remain employees of the Citizen or its
designated affiliate. All other employees shall be considered employees of the
Partnership. The Board of Directors from time-to-time shall review the
compensation and benefits of all employees and strive to provide similar
compensation and benefits based upon position and not the employee's ultimate
employer. Notwithstanding the above, the Board of Directors may agree from
time-to-time to assign responsibility for payroll and/or benefits to one Partner
or the other. 
 
2.6       Budgets. On an annual basis, the Partnership's Board of Directors will
consider and approve, for the Partnership's next fiscal year, capital and
operating budgets, including an aggregate reimbursable Editorial Expense budget
for each of Star and Citizen, all in a manner and amounts consistent with the
purposes and intent of this Agreement. The determination by the Board of the
capital and operating budgets, including an aggregate reimbursable Editorial
Expense budget for each of Star and Citizen, shall take into account, among
other things, the editorial and news expenses incident to the nature, frequency
of publication and edition times of their respective Products as contemplated by
this Agreement. The Board of Directors may in its discretion review and revise
any of such budgets from time to time.
 
2.7       Legal Representation. The Partnership shall have the right to seek
joint legal representation from attorneys employed in the law department of Lee
Enterprises, Incorporated and Gannett Co., Inc. with respect to any
non-editorial matters affecting the operation of the Partnership, and the
parties intend there to be established an attorney-client relationship among the
Partnership, Citizen, Star and such attorneys with respect to any such joint
legal representation. Star, Citizen and the Partnership agree that such
attorneys may, now or in the future, separately represent Star or Citizen or any
of their respective affiliates, as the case may be, on any matters not
substantially related to their joint representation. Star, Citizen and the
Partnership recognize that there can be no confidences between or among them as
a group regarding the work that is done pursuant to any joint legal
representation under this Section 2.7. The costs of any such joint legal
representation shall be borne by Star and Citizen or their respective
affiliates, as the case may be.
 
ARTICLE 3
DURATION; TERMINATION
 
3.1       Term; Renewals. This Agreement shall run for a period ending at the
close of business on June 1, 2015, and may be renewed and extended for
subsequent periods of twenty-five (25) years each at the option of either Star
or Citizen. Unless two years' written notice is given by both Star and Citizen
that they desire to end this Agreement or any renewal hereof, this Agreement
shall continue in force for subsequent periods of twenty-five (25) years each.
Only by mutual written consent can this Agreement or any renewal hereof be
terminated.
 
3.2       Termination. This Agreement shall terminate only upon expiration of
its term, including any renewals thereof, as provided in and subject to Section
3.1 hereof.
 


- 
10
 -


--------------------------------------------------------------------------------






ARTICLE 4
MISCELLANEOUS
 
4.1       Notices. Each notice or other communication given pursuant to this
Agreement or the Partnership Agreement shall be in writing and shall be deemed
to have been duly given when hand delivered or five days after being deposited
in the United States mail, certified, postage prepaid, return receipt requested,
and addressed to the party to be notified at such party's address as set forth
below:
 
Star:
Star Publishing Company
 
4850 South Park Avenue
 
Tucson, Arizona 85726-6887
 
Attention: Publisher
 
 
 
with a copy to:
 
 
 
Lee Enterprises, Inc.
 
201 N. Harrison.
 
Davenport, Iowa 52801
 
Attention: Chief Legal Officer
 
 
Citizen:
Citizen Publishing Company
 
c/o Gannett Co., Inc.
 
7950 Jones Branch Drive
 
McLean, Virginia 22107
 
Attention: Chief Financial Officer
 
 
Partnership:
TNI Partners
 
4850 South Park Avenue
 
P.O. Box 26887
 
Tucson, Arizona 85726-6887
 
Attention: President

 
All such notices to the Partnership shall be to the attention of the President,
with copies to Star and Citizen at the addresses then designated by them for the
receipt of such notices pursuant to this Section 4.1. Any party may change its
address or the individual to whom notice is to be directed hereunder by notice
to the other parties given in accordance with this Section 4.1.
 
4.2       Assignment. This Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their permitted successors and
assigns.
 
4.3       Entire Understanding. This Agreement (including the Exhibits hereto)
and the Partnership Agreement constitute the entire understanding and agreement
of the parties hereto on the subject matter herein contained and any and all
other representations or agreements heretofore made on such subject matter,
whether oral or in writing, of any party or its agents shall be null, void and
of no effect whatsoever.
 

- 
11
 -


--------------------------------------------------------------------------------




4.4       Headings. Headings have been inserted in this Agreement for the
purpose of convenience only. They will not be used to interpret or construe the
meaning of the Articles or Sections hereof, nor will they have the effect of
limiting or enlarging the meaning thereof.
 
4.5       Governing Law; Modification. This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Arizona, without giving effect to conflict of laws principles. This Agreement
may not be changed orally, but only by an agreement in writing and signed by the
party against whom enforcement of any waiver, modification or discharge is
sought.
 
4.6       Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be held in any
proceeding to be invalid or unenforceable, the remainder of this Agreement, or
the application of such provision to persons or circumstances other than those
to which it was held to be invalid or unenforceable, shall not be affected
thereby, and shall be valid and be enforceable to the fullest extent permitted
by law, but only if and to the extent such enforcement would not materially and
adversely frustrate the parties' essential purposes and intent as expressed
herein.
 
4.7       Further Assurances. Each party agrees to take all action necessary to
carry out and effectuate the intent, purposes and provisions of this Agreement
and the Partnership Agreement, and to cooperate with the others in every
reasonable and proper way that will promote the successful operation of the
arrangements contemplated by this Agreement and the Partnership Agreement.
 
4.8       Force Majeure. No party shall be liable to the others for any failure
or delay in performance under this Agreement or the Partnership Agreement
occasioned by war, riot, act of God or public enemy, strike, labor dispute,
shortage of any supplies, failure of suppliers or workers or other cause beyond
the control of the party required to perform, and such failure or delay shall
not be considered a default hereunder, but this Section 4.8 shall not excuse any
party from its obligation to pay any sum of money which such party is otherwise
required to pay pursuant to this Agreement or the Partnership Agreement.
 
4.9       Specific Performance. In addition to any other remedies the parties
may have, each party shall have the right to enforce the provisions of this
Agreement through injunctive relief or by a decree or decrees of specific
performance.
 
4.10       No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, shall give to anyone other than the parties hereto and their respective
permitted successors and assigns any benefit, or any legal or equitable right,
remedy or claim, under or in respect of this Agreement.
 
4.11       Nature of Relationship. Nothing contained in this Agreement shall
constitute the parties hereto as alter egos or joint employers or as having any
relationship other than as specifically provided herein and in the Partnership
Agreement.
 
4.12       Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement, and any party hereto may execute this Agreement by
signing one or more counterparts hereof.  
 

- 
12
 -


--------------------------------------------------------------------------------




This Agreement shall become effective when counterparts hereof have been duly
executed and delivered by each party.
 
[Signatures follow on next page]


- 
13
 -


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement by their respective
duly authorized officers as of the day and year first above written.
 
STAR PUBLISHING COMPANY
 
 
 
 
By:
/s/ Carl G. Schmidt
 
Name: Carl G. Schmidt
 
Title: Treasurer
 
 
 
 
CITIZEN PUBLISHING COMPANY
 
 
 
 
By:
/s/ Daniel S. Ehrman, Jr.
 
Name: Daniel S. Ehrman, Jr.
 
Title:                                                 

 
 
 
 
TNI PARTNERS, being the Partnership referred to in the foregoing Agreement,
hereby becomes a party thereto and agrees to perform all of the obligations
therein to be performed by it and to be bound by all of the terms and provisions
thereof.
 
 
TNI PARTNERS
 
 
 
By:
Star Publishing Company
General Partner
 
 
 
 
By:
/s/ Carl G. Schmidt
 
 
Name: Carl G. Schmidt
 
 
Title: Treasurer
 
 
 
 
 
 
By:
Citizen Publishing Company
General Partner
 
 
 
 
By:
/s/ Daniel S. Ehrman, Jr.
 
 
Name: Daniel S. Ehrman, Jr. 
 
 
Title:                                                 

 
 
 
 
 


- 
14
 -


--------------------------------------------------------------------------------






Exhibit A
 
Amended and Restated Partnership Agreement
 





--------------------------------------------------------------------------------






Exhibit B
 
License Agreement (Star)
 





--------------------------------------------------------------------------------






Exhibit C
 
License Agreement (Citizen)
 



